March 24, To our Shareholders: The 2008 Annual Meeting of Shareholders of Atlantic BancGroup, Inc. will be held at the Selva Marina Country Club, 1600 Selva Marina Drive, Atlantic Beach, Florida 32233 on April 24, 2008, beginning at 3:00 p.m. local time. The Notice of the Annual Meeting of Shareholders and Proxy Statement attached to this letter describe the formal business that will be transacted at the Annual Meeting and provide material information concerning that business. Our directors and officers, as well as a representative of the accounting firm Mauldin & Jenkins, Certified Public Accountants, LLC, will be present at the Annual Meeting to respond to your questions and to share with you our plans and goals for 2008. It is important that your shares be represented and voted at the Annual Meeting. You can vote your shares by completing and signing the enclosed Proxy Card. Should you attend the Annual Meeting and prefer to vote in person, you will be given that opportunity. On behalf of the Board of Directors and all the employees of Atlantic BancGroup, Inc., we look forward to seeing you at the Annual Meeting. Sincerely, Barry W. Chandler President and Chief Executive Officer ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street • Jacksonville Beach, Florida 32250 NOTICE OF THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 24, 2008 The 2008 Annual Meeting of Shareholders (“Annual Meeting”) of Atlantic BancGroup, Inc. (“Atlantic BancGroup”) will be held at the Selva Marina Country Club, 1600 Selva Marina Drive, Atlantic Beach, Florida 32233, on April 24, 2008, at 3:00 p.m. local time. At the Annual Meeting, holders of Atlantic BancGroup’s outstanding common stock will act on the following items: 1.- The election of two Class I members of the Board of Directors, each to serve for a three-year term; 2.- The ratification of the appointment of Mauldin & Jenkins, Certified Public Accountants, LLC, as the independent auditors for Atlantic BancGroup for the fiscal year ending December 31, 2008; 3.- The adjournment of the Annual Meeting to solicit additional proxies in the event there are not sufficient votes to approve any of the foregoing items; and To transact any other business that properly comes before the Annual Meeting, or any adjournment thereof. All shareholders of record owning shares of Atlantic BancGroup at the close of business on February 29, 2008, are entitled to vote at the Annual Meeting or any adjournments thereof. By Order of the Board of Directors, David L. Young Corporate Secretary Jacksonville Beach, Florida March 24, ATLANTIC
